Hat, Judge,
delivered the opinion of the court:
This is a suit brought by the plaintiffs against the United States to recover the value of certain personal property which the plaintiffs claim was taken by the United States.
The facts are that the plaintiffs were the owners of two farms in Harford County, Md.; that those two farms were a part of a large tract of land which was taken over by the United States by virtue of the act of October 6, 1917, 40 Stat. 345, 352, to be used as an ordnance proving ground; that on October 16, 1917, the President issued a proclamation declaring that the lands of the plaintiffs, among others, were necessary for that purpose; and that on December 14, 1917, the President issued another proclamation taking over the said lands of the plaintiffs, and that a commission was appointed by the Secretary of War to fix and award just compensation on account of the taking of said land. The plaintiffs were paid the sum of $45,000 for their two farms, which sum was accepted by them in full payment without protest. At the time of the taking of said farms the plaintiffs had on said farms certain personal property which they had ample time and opportunity to remove therefrom, and if they did not remove it it was their own fault and not the fault of the Government.
There was no authority conferred by the statute to take personal property, and no officer of the United States had any authority to take over the personal property of any person, and it has not been shown that the personal property of the plaintiffs left by them on said farms has been taken or used by any officer of the United States for the'benefit of the United States. Such being the case, the plaintiffs have no claim which can be successfully asserted here, and their petition must be dismissed. It is so ordered.
Gkaham:, Judge; Downet, Judge; Booth, Judge; and Campbell, Ghief Justice, concur.